DETAILED ACTIO
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 9-12, filed 3/13/22, with respect to the rejection of claim 15 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 15 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments, see pgs. 12-15, with respect to the rejection of claims 1-5, 7-14, and 16-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-14, and 16-22 under 35 U.S.C. 103 has been withdrawn and claims 1-5, 7-14, and 16-22 are allowed.
Applicant’s arguments, see pgs. 14 and 15, with respect to the rejection of claims 1-5, 7-14, and 16-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Snibbe et al. (US Pub. No. 2018/0300100).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snibbe et al. (US Pub. No. 2018/0300100).
Consider claim 15. Snibbe et al. teaches a method of providing an acoustic special effect, comprising: receiving an input that selects background music to be applied to a video (para. 0034 describes applying background sound to a video); extracting a second feature from the video (para. 0040 describes the user’s device receiving sensor data from one or more sensors of the device); determining an acoustic special effect to be added to the background music based on the second feature extracted from the video (para. 0054 describes determining an audio effect based on the data extracted and stored from the video; para. 0056 describes determining the audio effect based on sensor inputs obtained by the device); determining a scheme for applying the acoustic special effect based on the second feature extracted from the video (para. 0054 describes determining an audio effect based on the data extracted and stored from the video; para. 0056 describes determining the audio effect based on sensor inputs obtained by the device); and applying, to the background music, the acoustic special effect (para. 0034 describes applying the audio effect to the background music; para. 0038 describes applying an audio effect to the audiovisual content based on the social networking data).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-14, 16-20, and 22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484